Citation Nr: 0015375	
Decision Date: 06/09/00    Archive Date: 06/15/00

DOCKET NO.  98-03 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to special monthly compensation based on the need 
for the regular aid and attendance of another person.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel





INTRODUCTION

The appellant had active duty from May 1968 to April 1971.

This matter was last before the Board of Veterans' Appeals 
(Board) in July 1999, on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (the RO).  At that time, the Board 
remanded this case so that the appellant's VA claims folder 
could be reviewed by appellant's counsel in connection with 
another matter not related to this appeal.


REMAND

 The record reflects that service connection is in effect for 
post-traumatic stress disorder and a 100 percent disability 
evaluation is assigned.  By rating decision dated in January 
1998, entitlement to special monthly compensation based upon 
the appellant being housebound was granted under the 
provisions of 38 C.F.R. § 3.151(d) was granted.  The 
appellant is seeking special monthly compensation based on 
the need for regular aid and attendance of another person 
pursuant to 38 U.S.C.A. § 1502(c) and 38 C.F.R. 
§ 3.351(c)(3). 

Under 38 C.F.R. § 3.351(c)(3), the factual need for aid and 
attendance is established by reference to the criteria set 
forth in 38 C.F.R. § 3.352(a).  Under the latter provision, 
consideration will be accorded to the following factors in 
determining whether the benefit should be granted: inability 
of claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his or her daily environment.  It is not required that all of 
the disabling conditions enumerated in this paragraph be 
found to exist before a favorable rating may be made.  The 
particular personal function which the veteran is unable to 
perform should be considered in connection with his or her 
condition as a whole.  It is only necessary that the evidence 
establishes that the veteran is so helpless as to need 
regular aid and attendance, not that there be a constant 
need.  38 C.F.R. § 3.352(a).  

It is required by law that the Board discuss each of the 
criteria found in 38 C.F.R. § 3.352(a).  Ralston v. West, 13 
Vet. App. 108, 113 (1999); see also Turco v. Brown,  9 Vet. 
App. 222, 224 (1996).  The Board has carefully reviewed the 
evidence of record and finds that the record is not 
adequately developed for appellate review at this time.

The Board first notes that in support of his January 1997 
claim for the benefit under consideration, the appellant 
submitted a statement contemporaneously authored by his 
apparent treating physician, E.D.C., M.D., a VA practitioner.  
The physician observed that the appellant was "substantially 
housebound," and that his wife cared for him day and night.  
Dr. E.D.C. further stated that the appellant required "love 
and care" 24 hours a day.  He stated that the appellant 
would otherwise not be protected from hazards and dangers of 
his environment.  

Dr. E.D.C. premised his remarks by observing that he had 
treated the appellant.  However, the Board observes that 
although a January 1992 examination report authored by Dr. 
E.D.C. is of record, and no other treatment records were 
obtained.  Applicable case law provides that any VA treatment 
records that have been generated up to and including the date 
of the Board's decision, whether or not filed in the 
appellant's claims folder, are in the constructive possession 
of the Board and must be considered.  Bell v. Derwinski, 2 
Vet. App. 611 (1992).  Because Dr. E.D.C. is a VA physician, 
and the evidence suggests that he has treated the appellant, 
his records must be obtained and reviewed prior to the 
Board's decision in this matter.


The appellant underwent a VA examination in January 1998.  As 
to whether the appellant needed the regular assistance of 
another person in attending to the ordinary hazards of daily 
living; protecting himself from his daily environment; or 
whether the appellant was restricted to his home, the 
physician's sole remark was that the appellant was "attended 
by his wife."  Although the physician remarked that the 
appellant "should not be relied upon" as he could not 
protect himself from the hazards or dangers of his daily 
environment, there was no further comment or explanation in 
this respect.  The physician further observed that the 
appellant was capable of mobilization, but that he was 
psychologically incapable of "doing things."  It was also 
observed that the appellant only performed activities of 
daily living when his wife encouraged him to do so.

There is no indication that the examining physician had 
access to or reviewed the appellant's claims folder.  See 
Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 
Vet. App. 218 (1995); Flash v. Brown, 8 Vet. App. 332 (1995); 
Littke v. Derwinski, 1 Vet. App. 90 (1990) [generally 
observing that VA examinations must be conducted with a full 
examination of the veteran's claims folder in order to ensure 
a comprehensive examination].  Similarly, there is no 
indication that the examiner's observations were based upon 
any data other than the appellant's subjective reports.  In 
this regard, the Board is unable to assess the bases for the 
physician's opinion, and whether it is substantiated by the 
evidence of record.  See Swann v. Brown, 5 Vet. App. 229, 233 
(1993).

Accordingly, this matter is REMANDED for the following 
development:

1.  The RO should contact the appellant 
and his representative and ascertain if 
the appellant has received any VA, 
private, or other medical treatment that 
is not evidenced by the current record.  
The appellant should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  The RO should then obtain these 
records and associate them with the 
claims folder.  In particular, the RO 
should obtain the records of Dr. E.D.C., 
alluded to above.  

2.  The RO should arrange for the conduct 
of a VA aid and attendance examination, 
to be conducted by an physician who has 
not previously examined the appellant.  
The appellant's VA claims folder and a 
copy of this remand must be reviewed by 
the examiner, who should acknowledge its 
receipt and review in any report 
generated as a result of this remand.  In 
particular, the examiner must comment 
upon whether, solely as a result of the 
service-connected disorder, the appellant 
requires the care or assistance of 
another person on a regular basis to 
protect himself from hazards of dangers 
incident to his daily environment.  The 
bases and data for the examiner's opinion 
must be explained.  The report of the 
examination should be associated with the 
appellant's VA claims folder.  

3.  The RO should arrange for the conduct 
of a VA Social and Industrial Survey, 
which should be conducted for the purpose 
of developing information regarding the 
appellant's daily activities, behavior, 
functioning as to activities of daily 
living, and capacity to care for himself; 
including the ability to clean and dress 
himself and feed himself.  The 
appellant's VA claims folder and a copy 
of this remand must be reviewed by the 
examiner, who should acknowledge its 
receipt and review in any report 
generated as a result of this remand.  In 
particular, the examiner should comment 
upon whether the appellant requires the 
care of assistance of another person on a 
regular basis to protect himself from 
hazards of dangers incident to his daily 
environment.  The bases for the 
examiner's opinion must be explained.  
The report of the VA Social and 
Industrial Survey should be associated 
with the appellant's VA claims folder.

4. After the above development is 
completed, the RO should readjudicate the 
appellant's claim, with application of 
the factors as are set forth in 38 C.F.R. 
§ 3.352(a).  

If the benefit sought is denied, both the appellant and his 
representative should be furnished a supplemental statement 
of the case covering all the pertinent evidence, law and 
regulatory criteria.  They should be afforded a reasonable 
period of time in which to respond.  Thereafter, the case 
should be returned to the Board for further appellate 
consideration. The Board intimates no opinion as to the 
ultimate outcome of this case. 

The RO and the appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO with remand 
directives is neither optional nor discretionary.  Where the 
remand orders of the Board or an appellate court are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).

No action is required of the appellant until further notice 
is obtained.  However, the Board notes that the appellant has 
expressed frustration at what he perceives to be undue delay 
in the processing of this claim.  The Board therefore takes 
this opportunity to advise the appellant that the development 
as directed above, as well as any directed by the RO, is 
necessary for a comprehensive and correct adjudication of his 
claim as mandated by applicable statute, regulation and the 
decisions of the appellate courts.  38 C.F.R. § 3.655(b) 
(1998).  The appellant's cooperation is both critical and 
appreciated.  The appellant is further advised that his 
failure to cooperate without good cause may result in the 
claim being considered on the evidence now of record or 
denied.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



